NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Argued January 29, 2013
                                   Decided March 15, 2013

                                            Before

                             WILLIAM J. BAUER, Circuit Judge 

                             ANN CLAIRE WILLIAMS, Circuit Judge 

                             DAVID F. HAMILTON, Circuit Judge

No. 12‐2752

JUDY CARY and WARREN CARY,                        Appeal from the United States District
     Plaintiffs‐Appellants,                       Court for the Central District of Illinois.

       v.                                         No. 2:12‐cv‐02059‐HAB‐DGB

CITY OF WATSEKA, ILLINOIS,                        Harold A. Baker, 
      Defendant‐Appellee.                         Judge.



                                          O R D E R

     Judy and Warren Cary appeal the dismissal of their civil‐rights suit claiming that the City
of Watseka, Illinois, violated their right to due process.  The Carys allege that the City wanted
to acquire their flood‐damaged property through eminent domain and, in order to minimize
the cost to the City, thwarted their effort to obtain grant funding that would have allowed
them to renovate the property.  The district court concluded that the doctrine of res judicata
bars the Carys’ action because they had settled the City’s condemnation suit in state court after
filing, and then voluntarily dismissing without prejudice, a state‐law counterclaim arising from
the same factual allegation underlying their federal complaint.  Because the Carys’ claim is
without merit, we affirm the judgment of the district court. 
No. 12‐2752                                                                                   Page 2


                                       I.  BACKGROUND

     The Carys owned a home on a 5,000‐square‐foot parcel that in 2007 was assessed a value
of $54,411.  After extensive flooding in 2008, the assessed value of their property dropped to
$15,137.  Iroquois County, where Watseka is located, was declared a federal disaster area and
the Federal Emergency Management Agency provided funding to residents with damaged
properties.  The Carys received a grant of $28,200, a figure meant to partially compensate them
for personal expenses and the drop in their property value.

     At the time of the flood, the City already had an easement across the Carys’ property for
a drainage line, and afterward the City planned a restoration project for that line.  In February
2009, the City began negotiating to buy the entire property from the Carys in order to the
restore the drainage line.  Despite several offers and counteroffers, the City and the Carys were
unable to agree on a purchase price.

     In  the  Spring  of  2010,  the  Carys  applied  for  a  grant  administered  through  the  Ford‐
Iroquois  Department  of  Public  Health  to  help  fund  renovations  to  their  property.    The
maximum amount available was about $30,000, and the Carys believed that work anticipated
to cost $42,000 would increase the value of the property to about $61,500.  But in June 2010, a
representative from the City contacted the Department, stated that the Carys’ property was
under the City’s control, and directed that their grant application not be further processed. 
When  the  Carys  contacted  the  Department  for  an  update  on  their  application,  they  were
informed that it had been withdrawn.

     Meanwhile, the City filed a complaint for condemnation in Illinois state court in June 2010,
seeking to acquire the Carys’ property.  In their answer, the Carys requested that the complaint
be dismissed or, in the alternative, that they be awarded “full and just compensation” for the
taking.  The Carys also filed a counterclaim alleging that the City, by intentionally interfering
with  their  grant  application,  had  prevented  them  from  renovating  their  property  and
increasing its value.  The City never answered this counterclaim, instead agreeing to settle its
condemnation suit by paying the Carys $13,500 for their property.  The Carys voluntarily
dismissed their counterclaim and the court granted the parties’ Joint Motion and Stipulation
for Dismissal of the condemnation suit.

    The Carys then brought this action in federal court, claiming that the City’s interference
with their grant application had violated their right to due process.  The City filed a motion to
dismiss based solely on the affirmative defense of res judicata.  According to the City, the
Carys’ claim was “the subject of prior litigation in State Court.”  The district court granted the
No. 12‐2752                                                                                       Page 3

motion, noting that the Carys’ federal claim is “virtually identical” to the counterclaim they
filed in state court, with only a change in legal theory.

                                            II.  ANALYSIS

     On appeal, the Carys argue that the district court erred by concluding that their federal
lawsuit is barred by the doctrine of res judicata.  But although res judicata may not bar their
suit, it is clear that their underlying claim lacks merit.  The Carys allege that, had the City not
interfered with their grant application, they would have been able to renovate their property
and the City would have had to compensate them for those renovations.  But the premise of
this claim—that had the Carys received the grant, they would have been compensated for any
improvements they made to the land—is erroneous.

     In  Illinois  the  fair  market  value  of  property  in  an  eminent  domain  proceeding  is
“determined and ascertained as of the date of filing the complaint to condemn.”  735 ILCS
30/10‐5‐60; see Dep’t of Natural Res. of State of Ill. v. Brauer, 791 N.E.2d 120, 124–25 (Ill. App. Ct.
2003).    This  general  rule  fixing  the  date  for  valuation  of  the  property  prevents  the  unjust
enrichment  of  property  owners  due  to  fluctuations  in  the  value  of  the  property  after  the
petition was filed. Brauer, 791 N.E.2d at 125; see Dep’t of Transp. of State of Ill. v. LaSalle Nat’l
Bank, 430 N.E.2d 286, 289 (Ill. App. Ct. 1981).  “While a defendant in a condemnation action
continues to have ordinary use of property after the commencement of the proceedings, the
owner cannot make substantial changes in the condition of the property” that would increase
its value and allow for an unfair profit. Brauer, 791 N.E.2d at 125.  Instead the owner is put “in
as good financial condition as he was” when the property was condemned.  Peoples Gas Light
& Coke Co. v. Buckles, 182 N.E.2d 169, 176 (Ill. 1962); see Brauer, 791 N.E.2d at 125.

     Thus, once the City filed its complaint in state court in June 2010, the Carys could not be
compensated for future improvements that they were planning to make to the land.  The Carys
do not dispute that they received the fair market value of their property at the time of the
condemnation, and that was all they were entitled to under Illinois law.  We need not reach
the issue of res judicata. 
                                                                                   AFFIRMED.